DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the specification and drawings, the objection to the specification and drawings has been withdrawn.
In view of the amendment to claims, the rejection of claims 1-3 and 5-8 as presented in the previous Office Action, mailed February 1, 2022 has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1, 2, 5, 7-9 are currently pending and rejected. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “the retreated portion is formed with an inclination in two steps in a straight line.”  While it is clear from Applicant’s figure 4a  and page 16, paragraph 53 that the retreated portion can have two steps.  It is not clear from the figures that the retreated portion has two “straight lines.”    From figure 4a as annotated below, it is not clear as to whether the first inclination is indeed straight.  From the figure below, it appears that the second inclination transitions to the first inclination via a curved portion.  

    PNG
    media_image1.png
    685
    1011
    media_image1.png
    Greyscale

Additionally, at page 16, paragraph 53 it is acknowledged that the specification supports that the retreated portion 34 can have a first inclination of 40 degrees and a second inclination at 15 degrees with respect to the lateral direction.  However, a curved line can also be construed has having an angle, at a specific point on the curved line (i.e. based on a tangential line from a point on the curve).  Therefore, the drawings and Applicant’s specification do not provide sufficient clarity to reasonably convey support for the retreated portion having “an inclination formed in two steps in a straight line.”
Claims 2, 5 and 7-9 are rejected based on their dependence to a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “a large inclination.”  This limitation is seen to be a relative term that has not been clearly defined by the claims or specification, thus making the scope of what can be construed to be “a large” inclination subjective.  Similarly, claim 1 recites, “a smaller inclination” without providing any specificity with respect to what is the inclination “smaller.”  This makes the scope of the claim unclear.
Claim 1 also recites, “that is closer to the projecting portion that a center.”  The claim is not clear as to what “a center” is referring to.  For instance, it is unclear if this refers to a center of the package, of the lateral seal, or some other central portion.
Claims 2, 5, 7-9 are rejected based on their dependence to claim 1.
Claim 9 recites the limitation, “the vertical direction,” and “the width with of the packaging bag” which lack proper antecedent basis.  For the purpose of examination, this limitation has been construed to mean, “a vertical direction” and “a width of the packaging bag.”
Claim 9 recites the limitation, “the narrow accommodating portion” on the 2nd to last line.  This limitation lacks proper antecedent basis, as it is not clear as to what “narrow accommodating portion is being referred to.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (JP 2015037977) in view of Wantanabe (JP 2007223616), Tsuruta (JP 2010213690) and Tsuruta (JP 2015223166).
Regarding claim 1, Koyama discloses a packaging bag with contents (see figure 10, 13).  As shown in figure 10, the package is a sealed pillow packaging bag.   Koyama further discloses a lateral seal formed over an entire region in a lateral direction an upper end of the pillow packaging bag (see figure 10, 13, item 11), the lateral seal having a projecting “portion” (figure 10, 13, item 16, 17, 21, 32), and a retreating portion (see figure 10, item 431a,b; figure 13, item 731a,b), and the retreating portion is formed with an inclination in two steps in a straight line toward a direction away from the projecting portion (see figure 10, the sloping portions 431b, 431a ).  One side of the retreated portion (figure 10, item 431b) that is closer to the projecting portion (figure 10, item 17, 21, 32) than a center is formed with a “large” inclination (figure 10, item 431b) and the other side of the retreated portion that is farther from the protrusion than the center, is formed to have a “smaller” inclination (figure 10, item 431a).  There is a back seal (figures 10, 13, item 13) on a rear surface of the pillow packaging bag that is folded along the inclination (in each of the figures, Koyama teaches the back seal is shown as folded and is overlapping with the inclined portion of the retreating portion).  Since the back seal encloses the package contents, there is a portion of the back seal that would necessarily have been coupled to the retreated portion at the inclined portion.  That is, fin seals, as shown by Koyama would have had a portion of the seal coupled to the inclined seal to form the sealed package.  Additionally, as shown in figure 5, Koyama also discloses that the fin seal (see figure 5, item 54; paragraph 48 of the machine translation) is coupled only to the retreated portion due to the sealing bars 55a,b.
Upon opening, the projecting portion (16, 17, 21, 32) is also cut off laterally due to the tear notch 16 so that the contents can be is pushed out (see paragraph 38 of the machine translation; see also paragraph 69 which discloses squeezing of the pouch).
Claim 1 differs from Koyama in specifically reciting that the contents is “a gel-state confectionery.”
It is noted however, that while Koyama is primarily concerned with fluids such as detergents, it is noted that Wantanabe teaches similar types of pouches (see figure 5), which can be used for both edible and non-edible materials (see paragraph 1).  Furthermore, Tsuruta’690 teaches packaging bags that have a spout portion (figure 4, 6), which can be used for packaging Konjac-containing jelly confectioneries (see the figures and at least, paragraph 1, paragraph 28; paragraph 21 - where the jelly can have sugars and fruit juices).  Tsuruta’166 further teaches packaging bags for Konjac containing jelly confectionery (see the abstract; paragraph 21) where the pouch has a projecting spout, which is similar to Koyama and Wantanabe.  
To thus modify Koyama and to package another fluid material, such as a Konjac-containing jelly, would thus have been obvious to one having ordinary skill in the art, as a substitution of one type of fluid product, for another, both recognized in the art to have been dispensed from similar types of packaging bags comprising a projecting portion that is able to be cut off from the pouch to dispense the contents.
Claim 1 further differs from Koyama in specifically reciting “the lateral seal has a projecting portion and a retreated portion formed in a stepped state.”
However, Tsuruta’166 teaches a pouch for jelly food products, where there is a lateral seal across an entire region in a lateral direction (see figure 1, item 111) and where there is a projection portion (see W2) that is stepped from a first inclined portion that has a greater incline than a second inclined portion.  Tsuruta’166 teaches that the stepped projecting portion allows for pieces of Konjac jelly to be dispensed as desired (paragraph 41).  That is, the dispensing opening has a dimension that is stepped from the inclined portion of the seal to allow for the requisite dispensing.  See annotated figure 1 of Tsuruta’166 below:

    PNG
    media_image2.png
    424
    525
    media_image2.png
    Greyscale

Koyama further teaches that the inclined line can consist of one or a plurality of straight lines, thus suggesting multiple straight line portions to the incline (see paragraph 14 and paragraph 71, lines 730-731 of the machine translation).  To thus modify the combination and to provide a projecting portion being stepped from a retreated portion of the lateral seal as taught by Tsuruta’166, would thus have been obvious to one having ordinary skill in the art, for providing a dispensing spout having the desired size for dispensing the requisite amount of the Konjac jelly from the pouch.
Regarding claim 8, because Koyama already discloses that the projecting portion can be torn laterally (see paragraph 38 and figure 3), it is seen that this reads on the pillow packaging bag formed of a packaging film having lateral cutting property.  At paragraph 8, Koyama also discloses that the pouch should be able to be reliably torn and thus is seen to read on excellent lateral cutting property.
Regarding claim 9, Koyama teaches in figure 10 that the lateral seal has a coupling portion that follows “a vertical direction” (see figure 10 and the vertical length between 16 and 32) and couples a left end of the projecting portion and a right end of the retreated portion.  That is, Koyama teaches a projecting portion (items 17,21,32) having a left end that couples with a right end of the retreating portion 431a.  The coupling portion, is seen to also have a cutting off notch (16) configured to open the packaging bag and is formed at the one side that is closer to the projecting portion than the center (see figure 10).  While Koyama is not specific as to a length of “the narrow accommodating portion that becomes the opening is approximately 1/3 of the width of the packaging bag,” Tsuruta’166 teaches that the narrow accommodating portion can have a width W2 that can be 20mm (see paragraph 41) and that the packaging bag can have a width of 65mm (see paragraph 33) thus reading on approximately 1/3 of the width of the packaging bag.  Furthermore, as the 65mm of Tsuruta can be the largest width, and as the bag has differing widths, the combination also teaches smaller widths, such as where the bag narrows, thus teaching that the narrow accommodating portion can have an opening that is approximately 1/3 of “a width” of the packaging bag.  To thus modify the combination and provide a narrow accommodating portion that is approximately 1/3 of the width of the packaging bag would have been obvious to one having ordinary skill in the art for providing controlled dispensing of the contents.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Koyama (JP 2015037977) as the primary reference and in further view of Deep (WO 2007113066).
Regarding claim 2, figure 13 of Koyama shows that the back seal is folded and can be construed as pointing away from the projecting portion (17).  
If it could have been construed that Koyama was not clear in this regard, then it is noted that It is noted that Deep can be construed as showing two retreated portions on opposing sides of the projecting portion (see figure 1 and 2, item 5).  The back seal 106 can be construed as being folded away from the projecting portion, as shown in figure 4.  To thus modify Koyama and to fold the back seal into a direction that is away from the projecting portion would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Koyama (JP 2015037977) as the primary reference, and in further view of Funaki (US 20080115458).
Claim 5 differs from the combination relying on Koyama as the primary reference in specifically reciting that “a sharp-edge preventing portion is provided at a corner of the pillow packaging bag.”
However, Funaki teaches a pillow packaging bag, where there are sharp-edge preventing portions at corners (see figure 1, item 1D), where this buffering region preventing pin holes in adjoining pillow packaging bags (see paragraph 86) and prevents formation of acute angular portions (see paragraph 89).  Funaki is also directed to packaging both food and non-food fluid contents (paragraph 139).
As both Koyama and Wantanabe are packaging fluid contents, to thus modify Koyama combination and Wantanabe combination to provide sharp edge preventing portions at a corner of the pillow packaging bag would have been obvious to one having ordinary skill in the art for the purpose of preventing the formation of acute angular portions and preventing pin holes in the adjoining pillow packaging bags.
Regarding claim 7, in view of Tsuruta’166 and Tsuruta’690 as applied to claim 1 above, the combination teaches that the gel-state confectionery is a Konjac containing jelly (see Tsuruta’166 the abstract; paragraph 21; Tsuruta’690 abstract).


Claims 1-2, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wantanabe (JP 2007223616) in view of Tsuruta (JP 2010213690), Tsuruta (JP 2015223166) and in further view of Koyama (JP 2015037977) and Deep (WO 2007113066).
Regarding claim 1, Wantanabe discloses a packaging bag with contents (see at least, paragraph 1 of the machine translation), the packaging bag being filled with contents and where the bag is sealed (see the figures and paragraph 1).  The packaging bag has a lateral seal (figure 5, item 33) formed over an entire region in a lateral direction on an upper end of the pillow packaging bag, the lateral seal has a projecting portion (figure 5, item 36) and a retreated portion (figure 5, item 33) formed in a stepped state.  The retreated portion extends away from the projecting portion and there is a back seal (see figure 5, item 29a, b, 30) disposed on a rear surface of the packaging bag.  The back seal is coupled to the lateral seal at the retreated portion, as shown in figure 5.  As Wantanabe discloses that the projecting portion has notches 35, it is seen that the projecting portion is cut off in a lateral direction so that fluid is pushed out.  
Claim 1 differs from Wantanabe in specifically reciting that the contents is “a gel-state confectionery.”
Wantanabe already teaches in paragraph 1 that the packaging bag can contain fluid materials and various types food.  
While not specific to the food being a gel-state confectionery and a konjac containing jelly, Tsuruta’690 teaches packaging bags having a similar structure to that disclosed by Wantanabe that have a spout portion (figure 4, 6), which can be used for packaging Konjac-containing jelly confectioneries (see the figures and at least, paragraph 1, paragraph 28; paragraph 21 - where the jelly can have sugars and fruit juices).  Tsuruta’166 further teaches packaging bags for Konjac containing jelly confectionery (see the abstract; paragraph 21) where the pouch has a projecting spout, which is similar to Wantanabe. 
To thus modify the Wantanabe and to package konjac-containing jelly into Wantanabe’s pouch would thus have been obvious to one having ordinary skill in the art, based on conventional types of food recognized in the art to also be dispensed from packaging bags that have a projecting part that has a removable portion so that the contents can be pushed out of the pouch.
Claim 1 differs from Wantanabe in specifically reciting, “the retreated portion is formed with an inclination in two steps in a straight line toward a direction away from the projecting portion, one side of the retreated portion that is closer to the projecting portion than a center is formed with a large inclination and the other side of the retreated portion that is farther from the protrusion than the center is formed to have a smaller inclination.”
Tsuruta’166 teaches a pouch for jelly food products, where there is a lateral seal across an entire region in a lateral direction (see figure 1, item 111) and where there is a projection portion (see W2) that is stepped from a first inclined portion that has a greater incline than a second inclined portion.  Tsuruta’166 teaches that the stepped projecting portion allows for pieces of Konjac jelly to be dispensed as desired (paragraph 41).  That is, the dispensing opening has a dimension that is stepped from the inclined portion of the seal to allow for the requisite dispensing.  
See annotated figure 1 of Tsuruta’166 below:

    PNG
    media_image2.png
    424
    525
    media_image2.png
    Greyscale

Koyama teaches a similar configuration of a pillow packaging bag as that of Wantanabe (see Koyama figure 10) but where the retreated portion is formed with an inclination in two steps in a straight line (see figure 10, item 431a,b) toward a direction away from the projecting portion (see figure 13 and at least, paragraph 14) and where the incline closer to the projecting portion has a large inclination (431a) and the incline farther from the protrusion has a smaller inclination (431b).  Koyama can be construed as having a projecting portion at items 16, 17, 21 and 32 of figure 10.  Koyama further teaches that the inclined line can consist of one or a plurality of straight lines, thus suggesting multiple straight line portions to the incline (see paragraph 14 and paragraph 71, lines 730-731 of the machine translation).  Koyama also teaches that the pouch is squeezable and the fluid contents can be accordingly removed from the open spout (see paragraph 69).  This teaches one having ordinary skill in the art that the inclined portion would also have facilitated dispensing of the contents, especially as the inclined portions lead to a dispensing spout.  
As such, it would have been obvious to one having ordinary skill in the art to modify Wantanabe’s lateral seal configuration of figure 5, so as to have an inclined portion having two steps in a straight line, having first larger incline closer to a projecting portion and a second smaller incline farther from the projecting portion, as taught by Tsuruta’166 and Koyama where such a modification would have been advantageous for allowing the contents to be more easily dispensed, as the inclined portions would have allowed the fluid to accordingly flow more easily toward the dispensing spout.
Further regarding the back seal folded along the inclination, this has been further taught by Koyama as shown at figure 13.  As Wantanabe already teaches a back seal that overlaps with the retreated portion, it would have been obvious to one having ordinary skill in the art to use another conventional back seal such as that of Koyama as a substitution of one conventional expedient for another, both recognized for performing a similar function.  It is further noted that Koyama further teaches that when filling packages with an upper and lower seal together with a longitudinal seal there-between, that it has been conventional to couple the longitudinal seal to the upper and lower portions.  That is, as shown in figure 5, there is a back seal formed at 54, and the upper and lower seals are formed with the sealing bars 55.  As such, the back seal would have been only coupled to the retreated portion.  This is further supported by Deep who teaches a back seal (see figure 4, item 106), which is coupled to the retreated portion of the upper seal, via sealing bars 109a).  Modification of the combination would thus have been an obvious matter of engineering and or design, based on known expedients for providing the back seal.
Regarding claim 2, figure 13 of Koyama shows that the back seal is folded and can be construed as pointing away from the projecting portion (17).  
If it could have been construed that Koyama was not clear in this regard, then it is noted that it is noted that Deep can be construed as showing two retreated portions on opposing sides of the projecting portion (see figure 1 and 2, item 5).  The back seal 106 can be construed as being folded away from the projecting portion, as shown in figure 4.  
Modification of the Wantanabe combination to thus use conventional configurations for a similar back seal would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on conventional configurations of similar back seals for similar types of pouches.
Regarding claim 8, Wantanabe teaches that the package is tearable at the notch, 35, and this is therefore seen to teach that the packaging bag of Wantanabe is formed of a packaging film having lateral cutting property.  It is further noted however, that Koyama similarly desires for the bag to be tearable at the projecting portion (paragraph 8) and this is similar to Wantanabe.  To thus modify Wantanabe if necessary and use films that can be easily torn at the tearable portion would thus have been obvious to one having ordinary skill in the art, for ease of removing the projecting portion for accessing the contents.
Regarding claim 9, in view of Koyama’s figure 10 the combination teaches that the lateral seal has a coupling portion that follows “a vertical direction” and couples a left end of the projecting portion and a right end of the retreated portion.  That is, Koyama teaches a projecting portion (items 17,21,32) having a left end that couples with a right end of the retreating portion 431a.  The coupling portion, is seen to also have a cutting off notch (16) configured to open the packaging bag and is formed at the one side that is closer to the projecting portion than the center (see figure 10).  The projecting portion of Tsuruta’166 is also seen to have a coupling portion (see near item 113) that follows a vertical direction and couples a left end of the projecting portion with a right end of the retreated portion.  In view of the modification of Wantanabe’s figure 5, it is seen that the coupling portion would have had a cutting-off notch that is configured to open the packaging bag and the coupling portion is formed at one side that is closer to the projecting portion than the center. 
Regarding “a length the narrow accommodating portion that becomes the opening is approximately 1/3 of the width of the packaging bag,” Tsuruta’166 teaches that the narrow accommodating portion can have a width W2 that can be 20mm (see paragraph 41) and that the packaging bag can have a width of 65mm (see paragraph 33) thus reading on approximately 1/3 of the width of the packaging bag.  Furthermore, as the 65mm of Tsuruta can be the largest width, and as the bag has differing widths, the combination also teaches smaller widths, such as where the bag narrows, thus teaching that the narrow accommodating portion can have an opening that is approximately 1/3 of “a width” of the packaging bag.  
As Wantanabe already teaches “a coupling portion” that follows “a vertical direction” and couples a left end of the projecting portion and a right end a retreated portion (see figure 2 and 4), to thus modify the combination and provide a narrow accommodating portion that is approximately 1/3 of the width of the packaging bag would have been obvious to one having ordinary skill in the art for providing controlled dispensing of the contents.


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Wantanabe (JP 2007223616) as the primary reference and both in further view of Funaki (US 20080115458).
Claim 5 differs from the Wantanabe combination in specifically reciting that “a sharp-edge preventing portion is provided at a corner of the pillow packaging bag.”
However, Funaki teaches a pillow packaging bag, where there are sharp-edge preventing portions at corners (see figure 1, item 1D), where this buffering region preventing pin holes in adjoining pillow packaging bags (see paragraph 86) and prevents formation of acute angular portions (see paragraph 89).  Funaki is also directed to packaging both food and non-food fluid contents (paragraph 139).
As Wantanabe packages fluid contents, to thus modify the Wantanabe combination to provide sharp edge preventing portions at a corner of the pillow packaging bag would have been obvious to one having ordinary skill in the art for the purpose of preventing the formation of acute angular portions and preventing pin holes in the adjoining pillow packaging bags.
Regarding claim 7, in view of Tsuruta’166 and Tsuruta’690 as applied to claim 1 in both rejections above, the combination teaches that the gel-state confectionery is a Konjac containing jelly (see Tsuruta’166 the abstract; paragraph 21; Tsuruta’690 abstract).

Response to Arguments
On page 8 of the response, Applicant urges that the inclination formed on the right side in figure 4 of the drawings is 40° and the inclination formed on the left side in figure 4 is 10° and that the smaller inclination can block part of the gel-state confectionery during dispensing out of the opening.  
These urgings are not seen to be sufficient in view of the rejection as presented in this Office Action.  It is noted that the above arguments are not commensurate in scope with the claims, since there is not particular degree of inclination claimed.  The claim only requires that the inclination closer to the projecting portion is greater than the inclination farther away from the projecting part - which the prior art combination is seen to teach.

Further on page 8 of the response, Applicant urges that since the inclination on one side of the retreated portion is large, a distance between the projecting portion and the retreated portion in the longitudinal direction is large, which makes it easier to hold the opening with one’s mouth.  
These urgings are not seen to be commensurate in scope with the claims, which do not provide any specificity as to the distance between the projecting portion and the retreated portion in the longitudinal direction being “large.”  It is also noted however, that the claims are directed to the product and not the method of using the product.  Therefore, the opening as taught by the combination would also have been able to be held with one’s mouth.

Further on page 8 of the response, Applicant urges that the inclination of the retreated gradually changes or the inclination of the retreated portion is large, as in Koyama and Deep and therefore these retreated portions cannot block the movement of the gel-state confectionery, but rather would result in the gel-state confectionery being dispense so as to risk a consumer choking on the confectionery.
These urgings are not seen to be sufficient to overcome the rejection as they are not supported by sufficient evidence.  Furthermore, as the combination teaches two differing inclinations, as taught by Koyama and Tsuruta’166 and where the inclination closer to a projecting portion is greater than an inclination farther from the projecting portion, there would have been some expectation that similar inclinations would also have blocked flowing of the gel-confectionery to some extent.

On page 9 of the response, Applicant urges that in Wantanabe, the movement of the gel-state confectionery can be blocked by the retreated portion but the distance between the projecting portion and the retreated portion in the longitudinal direction is small which makes it more difficult for a consumer to hold the opening with his/her mouth, while also resulting the back seal providing discomfort due to contact with the consumer’s lips.
It is initially noted that the claims do not provide any specificity with respect to a distance between the projecting portion and the retreated portion in the longitudinal direction.  Therefore, Applicant’s urgings are not commensurate in scope with the claims.  Additionally, it is noted that there is no evidence that Wantanabe’s projecting portion cannot be comfortably held in one’s mouth, as this would also have been a function of the specific size of the package and a consumer’s mouth.  Furthermore, there is not seen to be any evidence that Wantanabe’s back seal would necessarily contact a consumer’s lips during use.  Also, it is noted that in view of Koyama and Tsuruta’166’s teachings, the combination suggests providing multiple straight line sections to the retreating portion of Wantanabe to meet the structural limitations as claimed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aoki (JP 11208681) discloses a packaging bag for viscous contents (paragraph 1 of the machine translation) and where the bag has a lateral seal over an entire region in a lateral direction on an upper end of the packaging bag (see figure 3, item 5), the lateral seal having a projecting portion (figure 3, item 4) and a retreated portion (figure 3, item 8) formed in a stepped state, and the retreated portion is formed with an inclination in two steps in a straight line (see the two inclined portions near item 8) toward a direction away from the projecting portion, and where one side of the retreated portion that is closer to the projecting portion than a center is formed with a large inclination (see to the right of item 8) and the other side of the retreated portion that is farther from the protrusion than the center is formed to have a smaller inclination (see to the left of item 8).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792